Case 3:17-cv-00601-MHL Document 122 Filed 06/06/19 Page 1 of 9 PageID# 2158



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


  ROBERT DAVID STEELE et al                  )
                                             )
         Plaintiffs,                         )
                                             )
  v.                                         )                    Case 3:17-cv-601-MHL
                                             )
                                             )
  JASON GOODMAN et al                        )
                                             )
         Defendants.                         )
                                             )


             PLAINTIFFS’ MEMORANDUM IN SUPPORT
                  OF MOTION FOR SANCTIONS
             AGAINST DEFENDANT, JASON GOODMAN
         Plaintiffs, Robert David Steele and Earth Intelligence Network (“Plaintiffs”), by

  counsel, pursuant to Local Civil Rule 7(F), respectfully submit this Memorandum in

  Support of Motion for Sanctions against Defendant, Jason Goodman (“Goodman”). 1

                                  I. INTRODUCTION

         Throughout this proceeding, Defendant Goodman has made a fool of himself and

  others by publishing videos on YouTube and statements via social media that malign

  Plaintiffs and promote Goodman’s proclamation that this action is a “#fakelawsuit” by a

  “real idiot”. [ECF No. 39 (“Amended Complaint, ¶ 22(f)]. Plaintiffs commenced this

  action on September 1, 2017.     At that time, the case involved fifteen (15) videos

  produced and published by Goodman and a handful of other statements that contain false,



         1
                 This Memorandum is verified by the Declaration of Robert David Steele
  attached hereto as Exhibit “A”.

                                             1
Case 3:17-cv-00601-MHL Document 122 Filed 06/06/19 Page 2 of 9 PageID# 2159



  defamatory and insulting words. [ECF No. 1, ¶ 17]. The filing of this action did nothing

  to deter Goodman’s insalubrious, truculent and unlawful use of YouTube.          To the

  contrary, after being sued Goodman escalated his campaign of defamation and character

  assassination. Between September 6, 2017 and March 25, 2018, Goodman produced and

  published fifteen (15) more YouTube videos in which he gratuitously made, repeated and

  republished defamatory statements and insulting words about the Plaintiffs and this

  action. [Amended Complaint”), ¶¶ 21, 22, 28]. Goodman’s campaign of defamation

  continued, even after the Court granted Plaintiffs leave to file an amended complaint.

  [ECF No. 38].      Between March 25, 2018 and May 14, 2018, 2 Goodman uploaded

  eighteen (18) more videos to YouTube, in which he made, repeated and republished

  defamatory and insulting statements about the Plaintiffs and this case. [See ECF No. 49].

  Between May 14, 2018 and March 31, 2019, Goodman published another fifteen (15)

  videos containing false, derogatory, disparaging, defamatory and insulting statements

  about Plaintiffs, including:

         https://www.youtube.com/watch?v=JaA33LEcCrI (May 17, 2018);

         https://www.youtube.com/watch?v=JbqmsY_7UDA (May 26, 2018);

         https://www.youtube.com/watch?v=LhmeaTU8T5E (June 7, 2018);

         https://www.youtube.com/watch?v=h1fFYuxcoCE (June 21, 2018);

         https://www.youtube.com/watch?v=TtAG7eBbpI4 (June 21, 2018);

         https://www.youtube.com/watch?v=HEx-AqtaXuU&frags=pl%2Cwn
         (June 27, 2018)




         2
              On May 14, 2018, Plaintiffs filed their memorandum in opposition to
  Goodman’s “Anti-Slapp Motion to Dismiss”. [ECF No. 49].


                                             2
Case 3:17-cv-00601-MHL Document 122 Filed 06/06/19 Page 3 of 9 PageID# 2160



         https://www.youtube.com/watch?v=VUVT1hY_vas&frags=pl%2Cwn
         (June 30, 2018)

         https://www.youtube.com/watch?v=GeXeXPWui2g&frags=pl%2Cwn
         (July 24, 2018)

         https://www.youtube.com/watch?v=NYbMW2NZqU4&frags=pl%2Cwn
         (August 6, 2018)

         https://www.youtube.com/watch?v=agcQMe8gsmo&frags=pl%2Cwn
         (August 7, 2018)

         https://www.youtube.com/watch?v=N2uWG7moD7Q&frags=pl%2Cwn
         (August 20, 2018)

         https://www.youtube.com/watch?v=rThDixbtnCI&frags=pl%2Cwn
         (August 21, 2018)

         https://www.youtube.com/watch?v=XgTwwAX4_1o&frags=pl%2Cwn
         (August 27, 2018)

         https://www.youtube.com/watch?v=FFZKTGkoNE8 (December 1, 2018);

         https://www.youtube.com/watch?v=7GWkMxKH0FU (March 22, 2019).

  On March 31, 2019, the Court entered an Order denying Goodman’s motion to dismiss.

  [ECF No. 85, 86]. In spite of the Court’s Order, Goodman continues to publish videos

  attacking the Plaintiffs and deriding this case:

         https://www.youtube.com/watch?v=iBteEdD66Jc (April 6, 2019);

         https://www.youtube.com/watch?v=WwyRPFhW-HE (April 30, 2019); 3

         https://www.youtube.com/watch?v=aUeNLLWikiM (May 1, 2019).




         3
                  This video interview with Defendant Lutzke, published by Goodman on
  April 30, 2019, includes the following description: “Susan Lutzke aka Susan Holmes aka
  Queen Tut is a horrible but frequent liar. She recently called me, revealing a long
  suspected conspiracy between her, D. George ‘Acton’ Sweigert and Robert David Steele
  … The sinister plans of these malicious social engineers are being revealed before our
  eyes as the fraudulent and vexatious lawsuit brought by Steele continues to crumble.”


                                                3
Case 3:17-cv-00601-MHL Document 122 Filed 06/06/19 Page 4 of 9 PageID# 2161



         In   addition   to   his   out-of-court   antics,   Goodman     has   made    serious

  misrepresentations to the Court in pleadings he signed and filed in this case.

         Goodman’s malicious falsehoods subject him to sanctions under Rule 11.

                                II. RULE 11 VIOLATIONS

         Fed. R. Civ. P. Rule 11(b) provides that by presenting to the court a pleading –

  whether by signing, filing, submitting or later advocating it – an attorney or

  unrepresented party certifies, inter alia, that to the best of his knowledge, information and

  belief, formed after a reasonable inquiry under the circumstances:

         “(1) it is not being presented for any improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation;
         …

         (3) the factual contentions have evidentiary support or, if specifically so
         identified, will likely have evidentiary support after a reasonable opportunity for
         further investigation or discovery”.

         Goodman has filed multiple pleadings that violate Rule 11(b).

         On March 8, 2019, Goodman signed and filed an opposition to a motion to

  intervene by D. George Sweigert (“Sweigert”) [ECF No. 78], in which Goodman made

  the following representations:

         “Plaintiff Steele and Intervenor Applicant Sweigert have been conspiring together
         and with intermediaries for more than one year and in an ongoing fashion to
         create and monetize a harassment campaign (The Campaign) intended to disrupt
         the Defendant's business, personal life and worldwide reputation, and chill
         Defendant’s journalistic endeavors which have revealed evidence of felony
         crimes by Plaintiff, Intervenor Applicant and third-party co-conspirators.
         …




                                               4
Case 3:17-cv-00601-MHL Document 122 Filed 06/06/19 Page 5 of 9 PageID# 2162



         This legal action is a product of a conspiracy between Plaintiff, Intervenor
         Applicant and numerous third-party co-conspirators. Among these parties are
         Intervenor Applicant’s brother George Webb Sweigert (Webb), Manuel Chavez
         III aka Defango (Chavez), Frank Bacon, believed to be Tyroan Simpson
         (Simpson), Nathan Stolpman (Stolpman), co-Defendant Susan Lutzke aka Susan
         Holmes aka Queen Tut (Lutzke), Steve Outtrim (Outtrim), Dean Fougere aka
         Titus Frost (Fougere), Kevin Allen Marsden (Marsden), Mari Rapp aka Sugar
         Shine (Rapp), Jacquelyn Weaver (Weaver) and other unknown parties operating
         under various online aliases.
         …
         “‘Jason Goodman is on the payroll of a man named Aman Milchan. Aman has
         Jason doing work partly out of blackmail. Jason was at parties with a producer
         named Brian Singer and there were underaged boys and girls. Jason was being
         paid $2,788 a week and its (sic) now up to $3500 a week.’ This mirrors
         statements made by Plaintiff in video interviews that have since been deleted from
         YouTube.’”

  [ECF No. 78, pp. 1, 3].

         The false representations in ECF No. 78 violate Rule 11(b)(1) and Rule 11(b)(3).

  They are presented for the improper purpose of harassing Plaintiffs and needlessly and

  vexatiously multiplying this proceeding. There is no evidentiary support for Goodman’s

  statements.

         In truth, Plaintiff Steele has never met Sweigert; has never spoken with him;

  never sent him an email; and never communicated with him any other way. Mr. Steele

  received three “evidence preservation notices” from someone purporting to be Sweigert

  (from email address “spoliation-notice@mailbox.org”) and an email from Sweigert

  informing that Steele may be a witness for Sweigert in a case pending in New York

  (transferred from South Carolina). 4 Mr. Steele did not reply. Counsel for Plaintiffs

  replied to the “evidence preservation notices”, and expressly disclaimed any affiliation




         4
                  True copies of one of the notices and the email from Sweigert are attached
  collectively as Exhibit “B”.


                                              5
Case 3:17-cv-00601-MHL Document 122 Filed 06/06/19 Page 6 of 9 PageID# 2163



  with the sender of the notices. 5 This lawsuit is not the product of any conspiracy between

  Plaintiff and Sweigert, Webb, Chavez, Simpson, Stolpman, Lutzke, Outtrim, Fougere,

  Marsden, Rapp, Weaver, or anyone else.

         In March 2019, Goodman began to go down a new road. Goodman learned that

  Counsel for Plaintiffs in this action also represents Congressman Devin G. Nunes in an

  unrelated defamation case pending in State Court in Henrico County, Virginia. Goodman

  immediately    began    to   publish   videos   about   the   Nunes    case.   [See,   e.g.,

  https://www.youtube.com/watch?v=fhspoYtibV0 (“Is Nunes' Twitter Lawsuit a Disaster

  for Legitimate Claims Against Social Media? with Larry Klayman”) (March 19, 2019);

  [https://www.youtube.com/watch?v=g_f-kU6Mzg8 (“Robert David Steele's Attorney

  Steven S. Biss Sues Devin Nunes' Cow – Legal Analysis with Jared Beck”) (March 21,

  2019)]. On May 1, 2019, Goodman signed and filed with this Court an opposition to

  Sweigert’s second motion to intervene in which Goodman made the following

  misrepresentations that violate Rule 11:

         “Sweigert's alignment with Plaintiff in motive and actions is further evidenced by
         Plaintiffs recent association 6 with U.S. Congressman Devin Nunes in the widely
         publicized, ill-conceived law suit Plaintiff encouraged Nunes to initiate against
         Twitter. Despite the protection of CDA section 230, which shields Twitter and
         other social media networks from liability related to content posted by users of
         their network, Plaintiff has aggressively pursued Nunes and personally
         recommended Biss to bring a suit that legal experts across the political spectrum
         have derided as guaranteed to fail.”

  [ECF No. 106, p. 8].


         5
                 A true copy of Counsel’s email to Tinder is attached as Exhibit “C”.

         6
                 Plaintiff Steele has no association of any kind with Congressman Nunes.
  Mr. Steele has never spoken with Congressman Nunes. He did not encourage
  Congressman Nunes to file suit against Twitter. Indeed, Mr. Steele did not know about
  the lawsuit against Twitter until after it was filed and reported on in the press.


                                              6
Case 3:17-cv-00601-MHL Document 122 Filed 06/06/19 Page 7 of 9 PageID# 2164



         “Sweigert has conspired together with other parties to this legal action, including
         co-Defendant Lutzke and Plaintiff Steele both directly and via third party
         intermediaries for more than one year and in an ongoing fashion.”

  [ECF No. 106, p. 10].        Goodman repeated the baseless allegation that Plaintiff

  participated in a conspiracy with Sweigert and others elsewhere in his opposition,

  including on page 16 (“Sweigert, Steele and their co-conspirators engage in a form of

  acting they call Live Action Role Playing (LARP).”) and page 19 (“Plaintiff and his

  accomplices have engaged in a persistent campaign of harassment and defamation against

  Defendant that has consisted of knowingly and deliberately spreading false information

  throughout various social media platforms on the internet, intended to damage

  Defendant’s reputation, business, financial health and psychological well-being and to

  chill Defendant’s investigative journalism activities which have revealed evidence of

  crimes.”). Finally, Goodman represented that:

         “Plaintiff Steele has knowingly and repeatedly published false and defamatory
         statements intended to damage Defendant”.

  [ECF No. 106, p. 18].

         Goodman’s statements are patently false. They violate Rule 11(b)(1) because

  they are being interposed for an improper purpose: to harass Plaintiffs and to needlessly

  increase the cost and expense of this litigation. They violate Rule 11(b)(3) because there

  is no evidentiary support for any of these scandalous statements.

                      Certification of Compliance With Rule 11(c)(2)

         On May 2, 2019, in an effort to resolve the matter without having to file a motion,

  Plaintiffs’ Counsel contacted Goodman via email, notified Goodman of his Rule 11

  violations, and requested Goodman to correct and retract the offending statements.

  Goodman failed and/or refused to respond.


                                              7
Case 3:17-cv-00601-MHL Document 122 Filed 06/06/19 Page 8 of 9 PageID# 2165



         On May 14, 2019, Plaintiffs served the Motion for Sanctions on Goodman. A

  copy of Plaintiffs’ Counsel’s email is attached hereto as Exhibit “C”. Goodman failed

  and/or refused to withdraw or appropriately correct the challenged pleadings.

                                      CONCLUSION

         For the reasons stated above, Plaintiffs respectfully request the Court to grant

  Plaintiffs’ motion and to award monetary and non-monetary sanctions against Goodman.



  DATED:        June 6, 2019



                               ROBERT DAVID STEELE
                               EARTH INTELLIGENCE NETWORK



                               By:     /s/Steven S. Biss
                                       Steven S. Biss (VSB # 32972)
                                       300 West Main Street, Suite 102
                                       Charlottesville, Virginia 22903
                                       Telephone:      (804) 501-8272
                                       Facsimile:      (202) 318-4098
                                       Email:          stevenbiss@earthlink.net

                                       Counsel for the Plaintiffs




                                              8
Case 3:17-cv-00601-MHL Document 122 Filed 06/06/19 Page 9 of 9 PageID# 2166



                              CERTIFICATE OF SERVICE

         I hereby certify that on June 6, 2019 a copy of the foregoing was filed

  electronically using the Court’s CM/ECF system, which will send notice of electronic

  filing to counsel for Defendant, Patricia A. Negron, and all interested parties receiving

  notices via CM/ECF. I also certify that a copy of this pleading was emailed in PDF to

  Defendants, Goodman and Lutzke.




                               By:     /s/Steven S. Biss
                                       Steven S. Biss (VSB # 32972)
                                       300 West Main Street, Suite 102
                                       Charlottesville, Virginia 22903
                                       Telephone:      (804) 501-8272
                                       Facsimile:      (202) 318-4098
                                       Email:          stevenbiss@earthlink.net

                                       Counsel for the Plaintiffs




                                              9
